Citation Nr: 0705072	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-24 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of a cervical spine injury.

2.  Entitlement to an effective date earlier than November 7, 
2002 for the grant of service connection for residuals of a 
cervical spine injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active military service from October 1983 to 
April 1985.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

A review of the claims folder reflects that the veteran filed 
a claim of entitlement to vocational rehabilitation in March 
2004.  This issue is referred to the RO for appropriate 
action.  

The Board observes that the veteran submitted an additional 
VA Form 9 in August 2006.  Although he selected the box 
indicating that he disagreed with all of the issues listed in 
the statement of the case (SOC) and supplemental statements 
of the case (SSOCs), the veteran's contemporaneous written 
statement clarified that the veteran did not intend an appeal 
regarding the issues of entitlement to special monthly 
compensation based on aid and attendance or housebound 
status, or for service connection for a bilateral eye 
disorder.  In this statement, the veteran specifically 
indicated that he had never said he had an eye problem, and 
that his case must have been confused with another.  He 
asserted only that he should be entitled to a higher 
disability rating for his service-connected residuals of a 
cervical spine injury.  As such, only the veteran's claim of 
entitlement to an increased initial disability rating for his 
residuals of a cervical spine injury is deemed properly 
before the Board for appellate consideration.

When filing his substantive appeal (VA Form 9) in August 
2006, the veteran requested a hearing before a Veterans Law 
Judge (VLJ) of the Board.  The veteran later withdrew this 
request, and there are no others of record.  See 38 C.F.R. 
§ 20.704(e) (2006).




REMAND

The Board notes that the RO received records related to the 
veteran's award of SSA disability benefits in April 2006 and 
VA examination of his cervical spine in May 2006, subsequent 
to issuance, in September 2004, of the most recent 
supplemental statement of the case (SSOC) on the issue of 
entitlement to an increased initial rating for a cervical 
spine disability.  The record does not reflect RO 
consideration of this additional evidence relative to the 
issue on appeal.  The veteran has not waived his right to 
have this additional evidence initially considered by the RO 
(AMC).  See 38 C.F.R. §§ 19.31.  See also 38 C.F.R. 
§ 20.1304(c) (any pertinent evidence submitted by the 
appellant or his representative must be referred to the 
agency of original jurisdiction for initial review, unless 
this procedural right is waived by the appellant or his 
representative, or unless the Board determines the benefit 
sought can be allowed on appeal without such a referral).

In January 2004, the RO granted the veteran's claim for 
service connection for residuals of a cervical spine injury 
and assigned a 20 percent disability evaluation, effective 
November 17, 2002.  The veteran, in his July 2004 VA Form 9, 
asserted that he was entitled to service connection for his 
residuals of a cervical spine injury from the date of his 
discharge from the military.  The RO, in an August 2006 
rating decision, granted the veteran an earlier effective 
date of November 7, 2002 for the grant of service connection 
for residuals of a cervical spine injury.   However, in 
November 2006, the veteran again disagreed with the assigned 
effective date for the grant of service connection, asserting 
entitlement from his discharge from service in 1985.  This 
constitutes a timely notice of disagreement (NOD) with the 
effective date assigned in the RO's August 2006 decision.  So 
this claim must be remanded to the RO for issuance of a 
statement of the case (SOC).  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  The veteran also must be given an 
opportunity to perfect an appeal to the Board concerning this 
additional issue by submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  See 
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 
20.304, 20.305.



Accordingly, this claim is REMANDED to the RO (via the AMC):

1.  The RO should consider all additional 
evidence received since issuance, in 
September 2004, of the most recent 
supplemental statement of the case on the 
issue of entitlement to an initial 
disability rating in excess of 20 percent 
for residuals of a cervical spine injury, 
and readjudicate the claim under both the 
former and current rating criteria.  If 
the benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

3.  Send the veteran and his 
representative a SOC on the issue of 
entitlement to an effective date earlier 
than November 7, 2002 for the grant of 
service connection for residuals of a 
cervical spine injury.  The veteran must 
be advised that a timely substantive 
appeal (e.g., a VA Form 9) concerning 
this additional issue must be received in 
order to invoke the Board's appellate 
consideration.  

If, and only if, the veteran submits a 
timely substantive appeal concerning this 
additional issue should the earlier 
effective date claim be forwarded to the 
Board for appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


